Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 and 01/27/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of antenna unit including: an internal cooling duct; and a first duct having a hollow interior extending between a first inlet end and a first outlet end, wherein the first inlet end engages an inlet vent extending through a surface of enclosure and the first outlet end engages an inlet of the internal cooling duct of the antenna unit; a second duct having a hollow interior extending between a second inlet end and a second outlet end, wherein the second inlet end engages an outlet of the internal cooling duct of the antenna unit and the second outlet end engages an outlet vent extending through a surface of the enclosure, wherein the first duct, the second duct and the internal cooling duct of the antenna unit define a first airflow path through the housing.  
Claims 2-14 depend from claim 1 and are included in the allowable subject matter.
Myer US 2009/0040750, Lockwood et al. US 2017/0279187, US 2018/0172229, US Patent No. 10947751, Constance et al. US 2018/0351245, Lasier et al. US 2015/0349399, Kim US 2010/0231469, Kashihara et al. US 2015/0068711, Colapietro et al. US 2020/0136236, Singh et al. US 2020/0082953 are all cited as teaching some elements of the claimed invention including an antenna unit with antenna element and antenna housing, a plurality of vents, a plurality of ducts, as well as, a mast and cooling ducts therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845